— Plaintiffs seek to recover a sum which allegedly constitutes the damage suffered by *1025plaintiffs as the result of certain actions by the Internal Revenue Service in connection with its administration of jeopardy assessments; they also claim violation of their constitutional rights. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with “petitioner’s Traverse” in opposition thereto, without oral argument, the court concludes that plaintiffs have failed to state a cause of action within the jurisdiction of this court. On April 2,1971 the court by order granted defendant’s motion and dismissed the petition.